614 So. 2d 18 (1993)
John CHANCEY, Appellant,
v.
STATE of Florida, Appellee.
No. 92-1567.
District Court of Appeal of Florida, Fourth District.
February 17, 1993.
Richard L. Jorandby, Public Defender, and Barbara J. Wolfe, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Joan Fowler, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
Appellant failed to successfully complete his sentence of community control by violating his probation. He cites Fraser v. State, 602 So. 2d 1299 (Fla. 1992) and contends the trial court erred when it failed to credit him for the time that he served on community control. We disagree and affirm.
We agree with the conclusion reached by the Second District Court of Appeal in Smith v. State, 615 So. 2d 712 (Fla. 2d DCA 1993). In Smith, the court held:
Thus, the issue before the supreme court in Fraser was whether the trial court had the discretion under section 921.161, Florida Statutes (1989), to give jail credit *19 for successfully completed periods of community control.
The supreme court answered the certified question in the affirmative. Its opinion, however, emphasized that its answer was based on "the circumstances presented here." 602 So.2d at 1300. It pointed out that Fraser was successfully completing his sentence of community control when, through no fault of his own, he was required to return to prison.
Although a trial court has discretion to grant jail credit for time served on community control under circumstances justifying that credit, it has no legal obligation to give such credit to a defendant who violates the conditions of his community control. In Fraser, the supreme court accurately notes that community control is a more coercive deprivation of liberty than probation. It is not, however, a functional equivalent of jail. Mathews v. State, 529 So. 2d 361 (Fla. 2d DCA 1988). Fraser did not overrule Mathews. We continue to hold that a trial court may legally deny jail credit for an unsuccessful term of community control.
Id. at 713.
AFFIRMED.
HERSEY and DELL, JJ., and DOWNEY, JAMES C., Senior Judge, concur.